WilsoN, Judge:
These appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between tbe parties hereto, subject to tbe approval of tbe court, as follows:
1. That tbe merchandise covered by the appeals for reappraisement enumerated in Schedule “A” annexed was imported on or after tbe effective date of tbe Customs Simplification Act of 1956 and is not identified on tbe Final List published by the Secretary of tbe Treasury pursuant thereto (T.D. 54521) ; and ae-*489cordingly appraisement was made under the provisions of section 402(b) of the Tariff Act of 1930 as amended by said Customs Simplification Act.
2. That on or about the dates of exportation of the involved merchandise, the prices- at which such or similar merchandise was freely sold or offered for sale in the principal markets of the country of exportation, in the usual wholesale-quantities and in the ordinary course of trade for exportation to the United States, such prices including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in-condition packed ready for shipment to the United States, were equal to the invoice unit values less the items on the invoice marked “A” and initialed JD-(Examiner’s Initials) by Examiner John J. Dolan (Examiner’s Name).
3. That the appeals enumerated in the attached Schedule “A” may he submitted on this stipulation, the same being limited to the merchandise and the-issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such values were the invoice unit values, less the items on the-invoices marked “A” and initialed JD by Examiner John J. Dolan..
Judgment will issue accordingly.